Thornton, J.
The court erred in allowing the following question to be put to one Daniel Meader, who was called as a witness for plaintiff: “ Do you know, by general reputation, who owned the west one half of block 229?” The question was answered by witness that it was by general reputation said to be the property of Mrs. Rosina Berniaud. Mrs. Berniaud is the person for whom this action is prosecuted by J. M. Hogan, her guardian *395ad litem. We find no other error in the record. Judgment reversed and cause remanded.
McFarland, J., and Sharpstein, J., concurred.
Hearing in Bank denied.